Title: To James Madison from Henry J. Hutchins, 14 March 1814 (Abstract)
From: Hutchins, Henry J.
To: Madison, James


        § From Henry J. Hutchins. 14 March 1814, Philadelphia. “For the present intrusion on a subject of self interest I must crave your usual indulgence, but in these trying times altho’ self-denial be a virtue, an omission to exert every faculty for the provision of a man’s family would be an unpardonable neglect. Actuated by this motive I am induced to request you as the general Head and Father of our political Family to nominate me for a suitable station in the Post offices either of this or some neighbouring State. For testimonials of my integrity and abilities

I can refer to Hon’ble Richard Rush Esqr. attorney General, Wm. Jones Esqr. Secretary of the Navy, Chas. J. Ingersoll Esqr. Representative in Congress, Saml. H. Smith Esqr. Commissioner of the Revenue in Washington City, and to many of the first commercial Characters in Baltimore New York and this City.”
      